Citation Nr: 1125995	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  05-28 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel







INTRODUCTION

The Veteran had active military service from September 1966 to June 1969.  He received the Purple Heart Medal for injuries sustained in service.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In May 2009 and November 2010, the Board remanded the Veteran's claim for further development and consideration.  

The Veteran originally also appealed the issues of entitlement to service connection for bilateral hearing loss, tinnitus, and a left knee disorder.  Regarding the left knee disorder, an October 2009 rating decision granted service connection for a left knee disability, effective July 12, 2004.  That represents a total grant of the benefits sought on appeal for the issue of entitlement to service connection for a left knee disorder, and therefore, that issue is no longer before the Board.  With respect to the claims for service connection for bilateral hearing loss and tinnitus, the Board denied those claims in a November 2010 decision, and therefore, those issues are also no longer before the Board.  


FINDING OF FACT

The weight of the credible and competent evidence shows that it is at least as likely as not that the Veteran injured his back during service and that his current back symptomatology is a progression of that in-service injury.






CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, a low back disability was incurred in service.  38 U.S.C.A. § 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran may be awarded service connection by showing that he currently has a disability resulting from a disease or an injury incurred in or aggravated by his service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

In general, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

For a showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established or is legitimately questionable, then evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Evidence relating the current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Disorders diagnosed after discharge may still be service-connected if all the evidence, including relevant service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).

For injuries alleged to have been incurred in combat, 38 U.S.C.A. § 1154(b) (West 2002) provides a relaxed evidentiary standard of proof to determine service connection.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  When an injury or disease is alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, consistent with the circumstances, conditions, or hardships of combat, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) (2010).  Satisfactory evidence is credible evidence.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  Such credible, consistent evidence may be rebutted only by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  This provision does not establish a presumption of service connection.  Rather, it eases a combat Veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  The reduced evidentiary burden only applies to the question of service incurrence, and not to the question of either current disability or nexus to service.  Both of those inquiries generally require competent medical evidence.  Brock v. Brown, 10 Vet. App. 155 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996). 

The Veteran reports that he injured his back on October 31, 1968, when the truck he was riding in went over a landmine.  The Veteran's service treatment records show no treatment for a back disorder in service.  The only pertinent evidence is a treatment record dated November 2, 1968, which essentially states that the Veteran had been hospitalized since October 31, 1968, and that the Veteran had injured his left knee the prior afternoon and had been seen by an orthopedist that morning.  However, service personnel records show that the Veteran was awarded the Purple Heart for wounds received in action.  Therefore, because the evidence shows that the Veteran participated in combat operations during service, the Board concedes that he had injured his back during service.  

The Veteran's post-service private medical records include an occupational physical examination in August 1969, which noted no abnormality of the spine.  Private treatment records from August 1974 show the first documented complaint of back pain.  As this complaint of back pain was five years after the Veteran's separation from service, this 5-year lapse between the conclusion of his military service and the onset of his symptoms is evidence against his claim.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

A September 1974 private medical record indicates that the Veteran went to an orthopedist who found no specific anatomical problem to account for the Veteran's complaints of pain.   At a September 1976 physical examination, the Veteran reported back pain.  A July 1982 record notes that the Veteran reported back spasms since Vietnam.  An October 1994 letter from the Veteran's treating chiropractor states that he has treated the Veteran for a back injury.  The chiropractor reported that an October 1994 MRI revealed a left L4-5 herniated nucleus pulposus impressing upon the left neural foramen with some inferior extension and a disc protrusion at the L3-4 level.

An August 2009 VA examination diagnosed degenerative disc disease  of the lumbar spine with incomplete mild paralysis of the left sciatic nerve.  The examiner found that the Veteran gave a credible history and opined that the type of injury described by the Veteran, that of being thrown from a truck, would likely result in the type of lumbar spine injury that the Veteran currently had, as demonstrated by the MRI studies.  The examiner stated that a relapsing/remitting course of acute episodes of back pain and spasm was a typical course for such injuries, eventually progressing to constant back pain as the Veteran currently had.  Specifically, the examiner asserted that a July 1982 private medical record regarding the Veteran's back disability indicated that the Veteran had indeed been experiencing the back symptoms he described within a reasonable few years after service.  The examiner also explained that the absence of any medical documentation of the in-service hospital stay for the Veteran's back injury as related by the Veteran did not contradict his medical history because service treatment records were known to fail to travel with the Veteran from the field hospital.  

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The Board finds that the August 2009 VA medical opinion concluding that the Veteran's low back disability had its onset in service and that his current back disability was a progression of his in-service back injury is probative and persuasive based on the examiner's comprehensive examination of the Veteran, thorough and detailed review of the Veteran's file, and the adequate rationales provided for the opinion.  In addition, there are no contrary competent medical opinions of record.  

Because the evidence shows that the Veteran's low back disability was at least as likely as not related to his period of service, the Board finds that service connection for a low back disability is warranted.  All reasonable doubt has been resolved in favor of the Veteran in making this decision.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In light of the favorable outcome, there is no need to discuss whether VA has satisfied its duties to notify and assist pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100, et seq.


ORDER

The claim for service connection for a low back disability is granted.



____________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


